     Case 3:18-cv-00428-DMS-MDD Document 450 Filed 08/16/19 PageID.7713 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     Ms. L.; et al.,                                     Case No.: 18cv0428 DMS (MDD)
12                           Petitioners-Plaintiffs,
                                                           ORDER FOLLOWING STATUS
13     v.                                                  CONFERENCE
14     U.S Immigration and Customs
       Enforcement (“ICE”); et al.,
15
                         Respondents-Defendants.
16
17
18           A status conference was held on August 16, 2019. After consulting with counsel
19     and being advised of the status of the case, IT IS HEREBY ORDERED:
20     1.    On or before August 30, 2019, Commander White shall file a short declaration
21     setting out the status of the remaining two packets of information concerning the expanded
22     class. Defense counsel shall also make arrangements for Commander White to be available
23     during the next status conference.
24     2.    On or before August 30, 2019, Defendants shall produce any and all government
25     protocols, standards, checklists, etc. concerning the separation of families at the border
26     and/or standards applicable to family detention centers. Counsel shall meet and confer on
27     an appropriate protective order for these documents so they may be produced to both
28     counsel and the Court.

                                                       1
                                                                               18cv0428 DMS (MDD)
     Case 3:18-cv-00428-DMS-MDD Document 450 Filed 08/16/19 PageID.7714 Page 2 of 2


 1     3.      The next Joint Status Report shall be filed on or before 3:00 p.m. on September 11,
 2     2019.
 3     4.      A further status conference shall be held on September 13, 2019, at 1:00 p.m. The
 4     Court will also hear argument on the pending motion to enforce the preliminary injunction
 5     at that time. The dial-in number for any counsel who wish to listen in only and members
 6     of the news media is as follows.
 7             a.     Dial the toll free number: 877-411-9748;
 8             b.     Enter the Access Code: 6246317 (Participants will be put on hold until the
 9                    Court activates the conference call);
10             c.     Enter the Participant Security Code 09130428 and Press # (The security code
11                    will be confirmed);
12             d.     Once the Security Code is confirmed, participants will be prompted to Press
13                    1 to join the conference or Press 2 to re-enter the Security Code.
14     As above, members of the general public may attend in person. All persons dialing in to
15     the conference are reminded that Civil Local Rule 83.7(c) prohibits any recording of court
16     proceedings.
17             Counsel for the Ms. L. Class shall provide notice of this order to counsel for Plaintiffs
18     in any of the related cases that wish to appear.
19      Dated: August 16, 2019
20
21
22
23
24
25
26
27
28

                                                       2
                                                                                     18cv0428 DMS (MDD)
